Case 7:21-cr-00155 Document 15 Filed on 01/21/21 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 21, 2021
                                                                Nathan Ochsner, Clerk
Case 7:21-cr-00155 Document 15 Filed on 01/21/21 in TXSD Page 2 of 3
Case 7:21-cr-00155 Document 15 Filed on 01/21/21 in TXSD Page 3 of 3
